Citation Nr: 1300341	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and panic disorder with agoraphobia.

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse



ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active military service from February 2, 1995 to May 12, 1995, and from May 13, 2002 to November 4, 2002.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for major depressive disorder, agoraphobia, and sexual dysfunction.

In April 2010 the Board remanded the claim to the RO to schedule a Travel Board hearing the Veteran had requested.  In November 2010 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for urinary incontinence/urgency has been raised by the record in June 2008, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in April 2010 and February 2011, at which time the case was remanded for additional development.  Specifically, the Board determined that a VA examination was required prior to adjudication of the Veteran's claims.  The Veteran was scheduled for VA examinations to be conducted in April 2011.  However, the Veteran failed to appear for the examinations as scheduled.  In a letter dated in March 2012, the Veteran avers that he never received notice of his compensation and pension (C&P) examination.  

Pursuant to 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination 
and a claimant, without, good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, VA may proceed with the adjudication of the claim based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).

The February 2011 Board remand determined that additional development was required.  In light of good cause having been shown, the Veteran should be afforded another VA mental disorders examination to determine the Veteran's current psychiatric diagnosis.  38 C.F.R. § 3.159 (2012).

Regarding the claim for sexual dysfunction, because the issue is dependent on the outcome of the claim for service connection for an acquired psychiatric disorder, it is inextricably intertwined with the issue being remanded and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of sexual dysfunction must therefore be deferred pending resolution of the above-referenced claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Tampa VA medical center dating since February 18, 2011. 

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA mental disorders examination to obtain an opinion as to whether his diagnosed psychiatric disorders are related to service.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to provide diagnoses for all psychiatric disorders identified.  For each diagnosis, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability had its onset during military service, or is otherwise related to the Veteran's period of active duty in 1995 and/or 2002.  A medical analysis and rationale must be included with the opinion.

If not arising during or related to active duty, then 
the examiner should opine whether any current psychiatric disability is caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service connected lumbar spine disability.  If the examiner determines the lumbar spine condition aggravates the Veteran's psychiatric disability, the examiner should attempt to quantify the degree of aggravation.  A medical analysis and rationale must be included with the opinion.

3.  After the above has been completed to the extent possible and any other development action that is deemed warranted is conducted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

